              Fill in this information to identify your case:

 Debtor 1                  Juan Barbosa
                           First Name                      Middle Name                 Last Name

 Debtor 2                  Candace Barbosa
 (Spouse if, filing)       First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the :           SOUTHERN DISTRICT OF OHIO, DAYTON DIVISION

 Case number
 (if known)                                                                                                                        D   Check if this is an
                                                                                                                                       amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                           12/15


If you are an individual filing under chapter 7, you must fill out this form if:
•   creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

•Rfil•M List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral            What do you Intend to do with the property that          Did you clalm the property
                                                                         secures a debt?                                          as exempt on Schedule C?



    Creditor's         Ally Financial                                    D Surrender the property.                                •   No
    name:                                                                D Retain the property and redeem it.
    Description of        2013 Dodge Caravan
                                                                         •   Retain the property and enter into a Reaffirmation   •   Yes
                                                                             Agreement.
    property                                                             D   Retain the property and [explain]:
    securing debt:



    Creditor's         American Credit Accept                            D Surrender the property.                                • No
    name:                                                                D Retain the property and redeem it.
    Description of        2015 Chevrolet Cruze
                                                                         •   Retain the property and enter into a Reaffirmation   • Yes
                                                                             Agreement.
    property                                                             D   Retain the property and [explain]:
    securing debt:



    Creditor's         Onemain                                           •   Surrender the property.                              •   No
    name:                                                                D Retain the property and redeem it.
                                                                         D Retain the property and enter into a Reaffirmation     •   Yes
    Description of        2004 Pontiac Sunfire                               Agreement.
    property                                                             D   Retain the property and [explain]:


Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                           page 1

Software Copyright (c) 2019 CINGroup -www.cincompass.com
  Debtor 1
  Debtor 2      Barbosa, Juan & Barbosa, Candace                                                    Case numbeq;r known)


     securing debt:


 •@rW List Your Unexpired Personal Property Leases
 For any unexpired personal property lease that you listed in Schedule G : Executory Contracts and Unexpired Leases (Official Form 106G), fill in
 the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
 may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

  Describe your unexpired personal property leases                                                                         Will the lease be assumed?

  Lessor's name:
  Description of leased
                                                                                                                           •   No

  Property:
                                                                                                                           •   Yes

  Lessor's name:
  Description of leased
                                                                                                                           •   No

  Property:
                                                                                                                           •   Yes

  Lessor's name:
  Description of leased
                                                                                                                           •   No

  Property:
                                                                                                                           •   Yes

  Lessor's name:
  Description of leased                                                                                                    •   No

  Property:
                                                                                                                           •   Yes

  Lessor's name:
  Description of leased                                                                                                    •   No

  Property:
                                                                                                                           •   Yes

  Lessor's name:
  Description of leased                                                                                                    •   No
  Property:
                                                                                                                           •   Yes

 Lessor's name:
 Description of leased                                                                                                     •   No
 Property:
                                                                                                                           •   Yes

•@M Sign Below
Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Juan Barbosa                                                           X Isl Candace Barbosa
       Juan Barbosa                                                                 Candace Barbosa
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        March 25, 2019                                                 Date    March 25, 2019




Official Form 108                                    Statement of Intention for individuals Filing Under Chapter 7                                  page2
Software Copyright (c) 2019 CINGroup. www.cincompass.com
